Citation Nr: 0608746	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for kidney disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

It is noted that the rating decision on appeal, along with 
declining to reopen a claim of service connection for a 
kidney condition, denied a claim for a rating in excess of 20 
percent for service-connected arthritis, traumatic residuals 
of fracture D-8.  The veteran perfected an appeal of the 
latter issue, and in a June 2004 statement articulated that a 
grant of a 40 percent disability evaluation would satisfy 
that appeal.  Thereafter, a June 2004 rating decision granted 
the benefit sought (40 percent rating for service-connected 
T8 fracture with arthritis), and the RO considered the appeal 
resolved.  

The veteran testified at a June 2004 hearing before a 
Decision Review Officer at Portland RO, and the transcript is 
of record.  Though the veteran had indicated on his 
substantive appeal that he desired a hearing before a 
Veterans Law Judge, and though evidently notified of the time 
and date of the hearing by mail, he failed to appear and did 
not seek postponement.  Thus, the case will be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702(d).  

In March 2006, this case was granted an advance on the docket 
in accordance with 38 C.F.R. § 20.900(c).  

The issue of entitlement to service connection for a kidney 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In an October 1950 decision, the Board denied a claim of 
service connection for pyelonephritis and nephrolithiasis, 
and medical evidence received since is new and material.


CONCLUSION OF LAW

The October 1950 decision is final, and evidence received 
since justifies reopening the claim of service connection for 
a kidney condition.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome of the current appeal, 
which results in reopening the veteran's claim of service 
connection, VA's application of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), need not be considered at this juncture.    

Analysis

A review of the record reveals that the veteran had filed a 
claim of service connection in February 1947.  He referenced 
an in-service accident in February 1945, when he had fallen 
about five feet to the ground from a tramway carriage.  He 
had hurt his back, and since that time had been bothered with 
pain, stiffness, and soreness.  

The veteran's service medical records do not contain any 
mention of a kidney infection; on one occasion in May 1944, 
the veteran complained of epigastric pain occurring every 
month for about 3 days.  His January 1946 examination for the 
purpose of discharge was clinically normal (with the 
exception of external hemorrhoids).  

In March 1947, the RO received a sworn statement from a 
service member who had served in the veteran's unit and 
witnessed the accident; he recounted that the veteran had not 
requested hospitalization at the time because of loyalty to 
the unit.  The RO also received a letter from the veteran's 
spouse, who stated that in September 1946, the veteran left 
work for medical treatment and the physician had come to 
understand that the veteran had a kidney infection.  

In February 1947, Joseph A. Beatty, M.D., sent a letter to 
the RO that the veteran had come to his office for treatment 
in September 1946; diagnoses included pyelonephritis.  A 
March 1947 statement from Dr. Beatty indicated that the 
veteran had been under his care since the initial examination 
when the veteran had come in complaining of pain in his back, 
burning urination, headache, and persistent fatigue, among 
other things.  

At a May 1947 VA examination, the veteran's medical history 
included that in September 1946 his back had become more 
severe, and he had developed increased urination, burning on 
urination, low back pain, and pus in the urine.  In April 
1947, the symptoms recurred with clots of blood in his urine 
(the veteran received penicillin).  After examination found 
enlargement of the prostate, the veteran was diagnosed as 
having chronic prostatitis.  

A June 1947 rating decision granted service connection for 
arthritis, traumatic, residuals of fracture compression of 
8th dorsal vertebrae, and deferred the matter of right renal 
calculi.  The veteran submitted an October 1949 admission 
report from the Portland VA hospital for complaints of pain 
in the right flank, and pain in the low back.  The veteran 
reported he had had a similar attack 2 and 1/2 years earlier, 
and had approximately 8 attacks of severe pain with almost 
daily discomfort since then.  He had passed 10-12 stones, and 
had frequent hematuria especially after strenuous work.  X-
rays revealed multiple calculi in the right renal area, and 
surgery removed a large and irregular upper calculus.  

Another letter from Dr. Beatty, received in January 1950, 
noted that his initial working diagnoses in September 1946 
included cystitis and probable pyelitis.  

In March 1950, the veteran was admitted again to the hospital 
complaining of left lower quadrant and flank pain.  The 
diagnosis was calculus, left ureteral.  A May 1950 rating 
decision denied a claim of service connection for renal 
calculus, left ureter.  

The veteran's representative argued that the renal calculus 
was sequelae to the pyelo-nephritis found within one year 
after discharge, and should have been service connected.  The 
RO issued a February 1946 memorandum decision that pyelo-
nephritis was not a constitutional disease within the meaning 
of R&PR 1086.

In October 1950, the Board denied a claim of service 
connection for pyelonephritis and nephrolithiasis, primarily 
because the condition of pyelonephritis was not a chronic 
condition within the purview of R & P R 1086.  Also, though 
affidavit evidence showed that the veteran sustained a back 
injury during service and service connection was granted for 
a fracture of the 8th dorsal vertebra, the evidence of record 
had not shown that the trauma was the causative factor of 
either of the kidney conditions subsequently diagnosed.  

Thereafter, a May 1959 fee-basis VA examination (done 
primarily to assess the veteran's back) report contained the 
veteran's statement that after the operation he had passed 
stones on the left and right, but there had been no 
additional trouble with his kidneys. 

Pursuant to a September 1996 claim for increased rating claim 
for his service-connected back disability, the veteran 
referred to his kidney problems in a notice of disagreement.  
The RO issued a May 1987 letter to the veteran that 
instructed him the Board had denied a claim for a kidney 
condition, and that he would have to submit new and material 
evidence to reopen his claim of service connection.

In September 2002, the veteran sought to reopen the claim.  
The veteran contended the in-service accident that caused his 
vertebra fracture had also resulted in a prolapsed kidney, 
which caused a kidney infection and stone formation.  The 
veteran asserted that he had been continually plagued with 
stone formation over the past fifty-two years.  

A July 1990 medical record from Theodore J. Kleikamp, M.D., 
indicated that the veteran had oxalic acid renal stones; the 
veteran was to let the doctor know if he had any more kidney 
stones.  In March 1992, the veteran's kidney stone problem 
was doing well.  In a May 2001 treatment note from Providence 
St. Vincent Medical Center, the veteran's various diagnoses 
included nephrolithiasis.  In December 2002, 
"current/historical" problems included urolithiasis.  

A March 2003 private record from Dr. Olson noted that a 
prescription of allopurinol should be continued to suppress 
stones.  A July 2003 treatment note contained the veteran's 
report that had had a back fracture in service and his kidney 
had dropped-thereafter, he had trouble with kidney stones.  
Current problems included urolithiasis.  

In January 2004, Dr. Olson continued to prescribe 
allopurinol, and encouraged the veteran to drink lots of 
fluids.  In April 2004, the veteran asserted that he had been 
told his damage to his kidney was due to a fall; current 
medications continued to include allopurinol.   

An August 2004 VA examination report (performed for the 
purpose of assessing the veteran's back disability) noted 
that the x-rays showed there may have been a kidney shadow 
adjacent to that psoas, which may have been where the kidney 
was tacked up some years ago.

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

It is noted that since the Board's October 1950 denial, the 
record has gained x-ray information, particularly from the 
August 2004 VA examination.  The veteran contends that the 
in-service fall may have traumatically displaced and impacted 
his kidney and caused long term kidney functioning problems.  
Given the VA examiner's mention of the veteran's kidney 
having been tacked up, and that the Board cannot draw its own 
medical conclusions, see, e.g., Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the potential materiality of this 
evidence requires that the claim be reopened.  


ORDER

New and material evidence having been received, service 
connection for a kidney condition is reopened.  


REMAND


In light of the VCAA, additional development is necessary.

Particularly, the veteran has not been afforded a VA 
examination for the purpose of a nexus opinion regarding his 
contention that in-service trauma (the same trauma that 
precipitated a service-connected fractured vertebra) caused 
permanent damage to his genitourinary system (particularly 
resulting in chronic kidney stones)-and the RO should 
provide as such in order to assist the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should undergo a VA 
examination with an urologist to determine 
whether it is at least as likely as not 
that any current kidney/urology disability 
is related to an in-service trauma when 
the veteran fell (when he fractured a 
vertebra).  The examiner should 
particularly review the medical records 
generated directly after the veteran's 
military service ended, and comment on the 
April 2004 VA examiner's statement that 
the veteran's kidney was "tacked up some 
years ago."  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  Then, the RO should readjudicate the 
claim of service connection for a kidney 
condition.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the Case 
and provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


